MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Sep 09 2020, 8:17 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Ivan C. Gooden, Jr.                                      Curtis T. Hill, Jr.
Pendleton, Indiana                                       Attorney General of Indiana
                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ivan C. Gooden, Jr.,                                     September 9, 2020
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         19A-PC-2998
        v.                                               Appeal from the Dearborn Circuit
                                                         Court
State of Indiana,                                        The Honorable James D. Humphrey,
Appellee-Respondent.                                     Judge
                                                         Trial Court Cause No.
                                                         15C01-1803-PC-3



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-PC-2998 | September 9, 2020             Page 1 of 10
                                          Case Summary
[1]   Ivan C. Gooden (“Gooden”) appeals the denial of his motion to correct error

      which challenged the post-conviction court’s order granting his Amended

      Petition for Post-Conviction Relief (“PCR”). He raises one issue on appeal

      which we restate as whether the post-conviction court erred when it granted

      Gooden’s amended PCR petition pursuant to the parties’ proposed agreed order

      without first holding a hearing.


[2]   We affirm.



                                Facts and Procedural History
[3]   Gooden was found guilty of criminal confinement, as a Level 3 felony,1 and

      aggravated battery, as a Level 3 felony,2 following a bifurcated jury trial held

      between the dates of December 14, 2015, and December 18, 2015. After the

      jury announced its verdict, Gooden admitted to being a habitual offender, and

      the court sentenced him accordingly. Gooden appealed his convictions on

      double jeopardy grounds, and on February 21, 2017, this Court affirmed the

      convictions and habitual offender adjudication. Gooden v. State, No. 15A01-

      1603-CR-593, 2017 WL 677746 (Ind. Ct. App. Feb. 21, 2017).




      1
          Ind. Code § 35-42-3-3.
      2
          I.C. § 35-42-2-1.5.


      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2998 | September 9, 2020   Page 2 of 10
[4]   On March 16, 2018, Gooden filed a pro se petition for PCR in which he alleged

      many grounds in support of his petition, including multiple counts of ineffective

      assistance of both trial and appellate counsel. Several of Gooden’s allegations

      related to his counsel’s performance regarding the habitual offender

      enhancement. All of Gooden’s substantive PCR allegations were contained in

      paragraphs 8 and 9 of his PCR petition.


[5]   The post-conviction court appointed counsel for Gooden. On July 5, 2019,

      Gooden filed, by his counsel, an amended PCR petition in which he “delet[ed]

      paragraphs 8 and 9” of his original petition and alleged new grounds for PCR

      solely related to trial counsel’s failure to move for dismissal of the habitual

      offender enhancement. Appellant’s App. at 38. Specifically, Gooden alleged

      that he was statutorily ineligible for a habitual offender enhancement, and his

      trial counsel was ineffective for failing to move to dismiss the enhancement and

      allowing Gooden to admit to the habitual offender allegation. Gooden asked

      the court to vacate his habitual offender enhancement. Gooden also requested

      an evidentiary hearing on his amended PCR petition.


[6]   In a notice dated August 8, 2019, the State informed the post-conviction court

      that it agreed with Gooden’s amended PCR petition, acknowledging that he

      was statutorily ineligible for the habitual offender enhancement and referencing

      a proposed agreed order. The notice also stated, in relevant part:


              5. The State does not agree, nor does the proposed order call
              for[,] any modification to Gooden’s sentence beyond the vacating
              of the Habitual Offender Sentencing Enhancement and

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2998 | September 9, 2020   Page 3 of 10
              corresponding twenty (20) year sentencing enhancement attached
              to Count II: Criminal Confinement as a Level 3 Felony.


              6. This agreement is intended only to alleviate the legally
              impermissible Habitual Offender finding, and to in no way
              modify or reduce the remaining sentence imposed by the Court
              of sixteen (16) years on Count II consecutive to fourteen (14)
              years on Count III, or the Court’s findings of direct contempt
              filed on February 22, 2016.


      Appellee’s App. at 3.


[7]   On September 23, 2019, the parties filed their “Proposed Agreed Order

      Granting Petition for Post-Conviction Relief and Directing the Court to Issue

      an Amended Abstract of Judgment.” Appellant’s App. at 42. The agreed order

      stated, in relevant part:


              4. Therefore, the parties hereby agree that the habitual offender
              sentencing enhancement finding shall be vacated by the Court,
              and an amended abstract should be entered maintaining the
              judgment of conviction as to Counts II and III, as well as the
              sixteen (16) and fourteen (14) year sentences attached to those
              counts, respectively.


              5. The parties also agree that Petitioner hereby waives any other
              claim as to his convictions or sentence in the underlying 15C01-
              1501-F1-001, as well as to the direct contempt findings and
              attached sentences.


      Id. at 42-43. The agreed order was signed by the prosecutor and Gooden, by his

      attorney.



      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2998 | September 9, 2020   Page 4 of 10
[8]    In an order dated September 30, 2019, and entitled “Second Amended

       Pronouncement of Sentence,” the post-conviction court amended Gooden’s

       prior sentence “pursuant to” the parties’ agreement by vacating Gooden’s

       sentence for the habitual offender enhancement and leaving Gooden’s other

       convictions and sentences in place. Id. at 49. The court also vacated its

       previous order setting Gooden’s amended PCR petition for a hearing.


[9]    Gooden’s appointed attorney subsequently filed a notice of termination, and,

       on October 10, Gooden filed a pro se motion to correct error. That motion

       contended that the post-conviction court had erred by approving the parties’

       agreement regarding the habitual offender enhancement without first holding a

       hearing. Specifically, Gooden contended that the failure to hold a hearing

       denied him due process of law by failing to determine whether he “knowingly

       and voluntarily” entered into the agreement with the State regarding his PCR

       petition. Appellee’s App. at 8. The motion to correct error requested that the

       court vacate the September 30 amended sentence and order a hearing on “these

       matters.” Id. at 9.


[10]   On October 30, 2019, the post-conviction court denied Gooden’s motion to

       correct error “based upon the agreement of the parties entered in this cause of

       action on September 30, 2019.” Appellant’s App. at 54 (emphasis original).

       This appeal ensued.




       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2998 | September 9, 2020   Page 5 of 10
                                    Discussion and Decision
[11]   Gooden appeals the post-conviction court’s order denying his motion to correct

       error. We review a ruling on a motion to correct error for an abuse of

       discretion. E.g., Perkinson v. Perkinson, 989 N.E.2d 758, 761 (Ind. 2013).

       However, “we review the matter de novo when the issue on appeal is purely a

       question of law.” State v. Gonzalez-Vazquez, 984 N.E.2d 704, 706 (Ind. Ct. App.

       2013), trans. denied.


[12]   Gooden is appealing a judgment that was in his favor; that is, the post-

       conviction court granted him all the relief he sought in his amended PCR

       petition.3 It is fundamental that a party may not secure appellate review of a

       favorable decision unless he is in some manner aggrieved thereby. Hughes v.

       State, 473 N.E.2d 630, 632 (Ind. Ct. App. 1985), trans. denied. However,

       Gooden’s motion to correct error alleged he was aggrieved by the post-

       conviction court’s acceptance and approval of the parties’ September 23, 2019,

       Proposed Agreed Order without first holding a hearing. Therefore, we proceed to

       a review of that issue.




       3
         To the extent Gooden attempts to obtain PCR related to his other convictions and sentences, he waived
       any such claims when he filed his amended PCR petition in which he specifically deleted the paragraphs in
       his original PCR petition related to those claims. See Walker v. State, 843 N.E.2d 50, 57 (Ind. Ct. App. 2006)
       (holding defendant waived a post-conviction claim on appeal when he had abandoned the claim in an
       amended petition for PCR), trans. denied. In addition, Gooden specially stated in the parties’ Proposed
       Agreed Order that he “waive[d]” any claim as to his convictions or sentence in the underlying case other
       than the claim regarding the habitual offender enhancement. Appellant’s App. at 43.

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2998 | September 9, 2020                  Page 6 of 10
[13]   It is clear that post-conviction courts are permitted to accept and approve

       agreements between the State and PCR petitioners that dispose of PCR cases.

       As the Indiana Supreme Court has stated,


               [t]here are sound policy reasons that our system should permit
               prosecutors and petitioners for post-conviction relief to agree to
               resolve post-conviction relief claims, including facilitating
               resolution of meritorious, difficult-to-defend, and otherwise
               complex post-conviction issues; making efficient use of limited
               resources; and promoting judicial economy. To further these
               policies, we affirm the authority of prosecutors and petitioners for
               post-conviction relief to agree to resolve post-conviction relief
               claims on terms that include a sentence different than that
               imposed at trial; and we affirm the authority of post-conviction
               courts to accept such agreements.


       Johnston v. Dobeski, 739 N.E.2d 121, 123 (Ind. 2000) (footnotes with citations

       omitted), overruled on other grounds by State v. Hernandez, 910 N.E.2d 213 (Ind.

       2009); see also Hummel v. State, 110 N.E.3d 423, 427 (Ind. Ct. App. 2018) (citing

       Johnston, 739 N.E.2d at 126) (holding “that a post-conviction court has the

       authority to accept sentence modification agreements reached by the State and

       a post-conviction petitioner that call for the dismissal of the post-conviction

       petition in exchange for a sentence modification”).


[14]   Gooden has cited no legal authority for his claim that the post-conviction court

       was required to hold a hearing before approving the parties’ agreement to

       resolve the PCR claims. Rather, the Indiana Rules of Post-Conviction

       Remedies contemplate situations in which a post-conviction court may grant

       summary disposition of petitions when there are no material factual issues. See

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2998 | September 9, 2020   Page 7 of 10
       Ind. Post-Conviction Rule 1(4)(f) (“…If the pleadings conclusively show that

       petitioner is entitled to no relief, the court may deny the petition without further

       proceedings.”); P-CR R. 1(4)(g) (“The court may grant a motion by either party

       for summary disposition of the petition when it appears from the pleadings,

       depositions, answers to interrogatories, admissions, stipulations of fact, and any

       affidavits submitted, that there is no genuine issue of material fact and the

       moving party is entitled to judgment as a matter of law….”); see also, Hamner v.

       State, 739 N.E.2d 157, 160 (Ind. Ct. App. 2000) (concluding that P-CR R.

       1(4)(f) “dispenses with the necessity for an evidentiary hearing when the issues

       are of law only,” but does not “dispense with the need for an evidentiary

       hearing when the determination hinges, in whole or in part, upon facts not

       resolved”).


[15]   Here, Gooden’s amended PCR petition abandoned all claims other than the

       one related to the habitual offender enhancement and only sought vacatur of

       that enhancement. In the parties’ Agreed Proposed Order, Gooden specifically

       waived all claims other than his claim regarding the enhancement, and the

       parties agreed that he was entitled to relief on that sole remaining claim. Thus,

       the pleadings conclusively showed that Gooden was entitled to no relief other

       than relief regarding the habitual offender enhancement—which he was

       granted. Under such circumstances, the post-conviction court was permitted to

       approve the parties’ agreement without further proceedings. See P-CR R.

       1(4)(f).




       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2998 | September 9, 2020   Page 8 of 10
[16]   Furthermore, Post-Conviction Rule 1(4)(g) allows a court to grant a motion “by

       either party” for summary disposition when there are no issues of material fact.

       Diaz v. State, 753 N.E.2d 724, 727 (Ind. Ct. App. 2001) (citing P-CR R. 1(4)(g))

       (“[T]he necessity of an evidentiary hearing [in a PCR action] is avoided when

       the pleadings present only issues of law.”), trans. denied. Here, the State

       requested that the court approve the parties’ agreed order without requesting a

       hearing on the same. And Gooden had only requested a hearing on his

       amended PCR petition; he did not raise the need for a hearing on the parties’

       Amended Proposed Order until his motion to correct error. 4 As neither party

       requested a hearing on their Agreed Proposed Order, the post-conviction court

       was free to approve the parties’ agreement without a hearing if it appeared from

       all pleadings and other documents that there were no issues of material fact

       preluding such approval. P-CR R. 1(4)(g). And Gooden has pointed to no

       such issue of material fact. For example, Gooden has never even alleged—

       much less pointed to record evidence—that he did not know about and agree to

       his lawyer signing on his behalf both the amended PCR petition and the

       proposed agreed order.


[17]   The pleadings conclusively showed that Gooden was entitled to no post-

       conviction relief other than that to which the parties agreed and which the court

       granted. And there was no issue of material fact precluding the post-conviction




       4
         As we resolve this matter pursuant to the Post-Conviction Rules, we decline the State’s invitation to
       analyze this case under the doctrine of “invited error.”

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2998 | September 9, 2020                 Page 9 of 10
       court’s approval and adoption of the parties’ September 23, 2019, agreed

       proposed order without a hearing. The post-conviction court did not abuse its

       discretion in doing so and denying the motion to correct error.


[18]   Affirmed.


       Vaidik, J., and Baker, Sr. J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2998 | September 9, 2020   Page 10 of 10